Citation Nr: 0625888	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to more than a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran experiences tinnitus.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

The veteran believes that his tinnitus warrants a 10 percent 
rating for each ear.  The RO assigned a single, 10 percent 
rating for the disability because under Diagnostic Code 6260 
a 10 percent rating is the maximum allowable, and there is no 
provision for assignment of a 10 percent evaluation for each 
ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular 
basis upon which to award more than a single, 10 percent 
rating for tinnitus, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to more than a single, 10 percent rating for 
tinnitus is denied.  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


